AFFIRM; and Opinion Filed January 10, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01099-CV

                    RAYMUNDO RICO, JR., Appellant
                                V.
      L-3 COMMUNICATIONS CORPORATION AND MEGAN RIDGE, Appellees

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 73537

                                         OPINION
                          Before Justices Bridges, Lang, and Fillmore
                                  Opinion by Justice Fillmore

       Raymundo Rico, Jr. appeals the trial court’s grant of summary judgment in favor of L-3

Communications Corporation (L-3) and Megan Ridge. In six issues, Rico asserts the trial court

erred by granting summary judgment on Rico’s claims for intentional infliction of emotional

distress and for malicious prosecution because (1) he provided sufficient evidence to support all

elements of each cause of action and to enable a rational jury to infer that L-3 could be held

liable for Ridge’s conduct based on the doctrines of respondeat superior and ratification, (2) the

two claims are alternative claims and are not mutually exclusive, and (3) appellees intentionally

destroyed evidence. We affirm the trial court’s judgment.
                                                                Background

           On September 18, 1998, Rico was hired as an aircraft maintenance operator at L-3’s

Greenville facility. In June 2006, L-3 hired Ridge as a production support trainee at the same

facility. L-3’s Greenville facility is composed of a number of different buildings, referred to as

“bays” or “hangars,” and L-3’s employees are generally assigned to work in a specific bay or

hangar. On November 8, 2006, Rico was assigned to work from 6:00 p.m. to 6:00 a.m. on an

aircraft located in Bay 1 of Hangar 102 while Ridge was assigned to work from 4:00 p.m. until

12:00 a.m. as the tool crib attendant in the tool crib located in Hangar 150.

           A “tool crib” is a small, enclosed area within an open hangar where specialty tools are

kept. A tool crib attendant is assigned to remain in the tool crib and distribute requested tools to

other employees. Access to the tool crib is generally restricted to the tool crib attendant.

However, the tool crib attendant may allow another employee to enter the tool crib to choose

specific tools, including a bucking bar, needed for the employee’s work. 1 Within each hangar at

the L-3 facility are one or more tool cribs. If the tool crib in a hangar did not have the specific

tool needed by an employee, the employee would attempt to locate the tool in a tool crib located

in another hangar.

           When Rico arrived at work on November 8, 2006, he entered the L-3 facility through the

security turnstile south of Hangar 150. Once inside the facility, Rico obtained an L-3 vehicle and

drove toward Hangar 2, where he would get his work assignment. In transit, he saw Ridge

walking toward Hangar 150. Due to the size of the L-3 facility, it was common for L-3

employees to offer rides to one another. Ridge accepted a ride from Rico but, because she was

talking on her cellphone, the two did not speak. Rico turned around, drove Ridge to Hangar 150,

and then drove to Hangar 2.

   1
       A bucking bar is a tool used to buck rivets and to straighten metal.



                                                                       –2–
       At approximately 9:00 p.m., Rico left Hangar 102 to meet his wife at the security

turnstile by Hangar 150 to get his lunch. Rico also needed some supplies for his work that were

not available in his work area and decided to obtain the supplies from Hangar 150. When he

entered Hangar 150, Rico saw an aircraft on which he had previously worked. Rico went into

the aircraft to observe the status of the work and to talk to a friend who was working on the

plane. Rico’s friend, B.J. Lucky, was not working that night, and Rico did not recognize any of

the individuals working on the plane.

       Rico left the aircraft and proceeded toward the “free stock” area located near the tool crib

to obtain the supplies he needed. As he passed the tool crib, Ridge opened the window and

asked if he needed anything. Rico introduced himself to Ridge, and they talked for ten or fifteen

minutes. Ridge and Rico both described their conversation as cordial or friendly. Rico then

retrieved the supplies he needed and returned to Hangar 102.

       According to Ridge, later that night, Rico returned to Hangar 150 and requested a

bucking bar from the tool crib. Ridge opened the door to the tool crib to allow Rico to retrieve

the bucking bar. According to Ridge, Rico then put his arm across her throat, pushed her against

the wall of the tool crib, broke her belt, and put his hand down her pants and into her vagina.

According to Ridge, during the assault, Rico appeared startled by a sound. He then told her they

“could continue this at any time” and left the tool crib.

       James Brown was working on the aircraft in Hangar 150 and saw Rico on the aircraft

when Rico asked for “B.J.” Brown later saw Rico at the tool crib. Approximately ten minutes

later, Brown saw Rico leave the hangar. Brown went to the tool crib and found Ridge crying.

There was conflicting evidence about whether Ridge told Brown that she had been sexually

assaulted by Rico or whether, after Ridge told her roommate about the assault, Ridge’s

roommate told Brown. However, the next day, Brown reported the assault to L-3 management.

                                                 –3–
       When Ridge arrived at work the next day, Roger Lasater, the Senior Human Resources

Manager at the facility, requested that she meet with him. During the meeting, Ridge wrote a

statement about the incident. Lasater then showed Ridge a photograph of Rico. Ridge could not

identify Rico because the photograph was grainy and unclear. At Ridge’s request, Lasater

provided her with a clearer photograph of Rico, and Ridge then identified him as the assailant.

When Rico arrived at work, he was requested to meet with Lasater and Jack Russell, another L-3

employee. At some point, Rico’s union representative joined the meeting. Rico gave a written

statement denying the alleged assault and was suspended pending L-3’s investigation of the

incident. Lasater investigated Ridge’s allegations by interviewing employees who were either in

or around the hangar when the assault took place or who might otherwise have information that

could assist the investigation, checking the “badge readers” and turnstile records, and reviewing

all video surveillance. Based on the information obtained by Lasater, L-3 terminated Rico’s

employment.

       Ridge also reported the alleged assault to the Greenville Police Department. The police

interviewed Lasater and two other members of L-3’s management, Ridge, and Brown and, on a

later date, Ridge’s roommate. Ridge initially declined to pursue charges, but later decided to do

so. Ridge provided the police with a written statement and identified Rico from a photographic

lineup prepared by the police.

       After a jury acquitted Rico of the charge he sexually assaulted Ridge, he sued L-3 and

Ridge for intentional infliction of emotional distress. L-3 and Ridge filed a hybrid motion

seeking summary judgment on both no-evidence and traditional grounds. Rico amended his

petition to assert an additional claim against L-3 and Ridge for malicious prosecution. L-3 and

Ridge filed a second hybrid motion for summary judgment on the malicious prosecution claim.




                                              –4–
The trial court granted summary judgment in favor of L-3 and Ridge on both claims without

specifying the basis for the ruling.

                                             Spoliation

          In his sixth issue, Rico argues the trial court erred by granting summary judgment in

favor of L-3 and Ridge because they failed to provide through discovery either the surveillance

tapes of the facility or the names of the persons who reviewed the tapes. Rico raised the issue of

spoliation of evidence in response to both of L-3 and Ridge’s motions for summary judgment.

          An allegation of spoliation does not give rise to an independent cause of action. Trevino

v. Ortega, 969 S.W.2d 950, 952–53 (Tex. 1998). Rather, spoliation is a remedy for improper

conduct in the discovery context that “should properly be rectified within the context of the

lawsuit.” Offshore Pipelines, Inc. v. Schooley, 984 S.W.2d 654, 666 (Tex. App.—Houston [1st

Dist.] 1998, no pet.) (citing Trevino, 969 S.W.2d at 951). A party who establishes that spoliation

has occurred may be entitled to a presumption that the destroyed evidence would not have been

favorable to its destroyer. Wal-Mart Stores, Inc. v. Johnson, 106 S.W.3d 718, 721–22 (Tex.

2003); Buckeye Ret. Co. LLC, Ltd. v. Bank of Am., N.A., 239 S.W.3d 394, 401 (Tex. App.—

Dallas 2007, no pet.). Such a presumption is appropriate when a party has deliberately destroyed

evidence or has failed to either produce or explain the evidence’s nonproduction. Johnson, 106
S.W.3d at 721–22; MRT, Inc. v. Vounckx, 299 S.W.3d 500, 510 (Tex. App.—Dallas 2009, no

pet.).    In determining whether a spoliation presumption is justified, a trial court considers

whether: (1) there was a duty to preserve the evidence; (2) the alleged spoliator breached this

duty; and (3) the spoliation prejudiced the non-spoilator’s ability to present its case or defense.

Trevino, 969 S.W.2d at 954–55 (Baker, J., concurring); Buckeye Ret. Co. LLC, Ltd., 239 S.W.3d

at 401.




                                                –5–
          Because Rico raised the issue of his entitlement to a spoliation presumption in his

responses to L-3 and Ridge’s motions for summary judgment, and the trial court nevertheless

granted a summary judgment, we presume the trial court considered and rejected the request for

a presumption. Mangham v. YMCA of Austin, Tex.-Hays Communities, 408 S.W.3d 923, 930

(Tex. App.—Austin 2013, no pet.); Clark v. Randalls Food, 317 S.W.3d 351, 356 (Tex. App.—

Houston [1st Dist.] 2010, pet. denied). 2 Therefore, our review of the trial court’s grant of

summary judgment is slightly modified. Adobe Land Corp. v. Griffin, L.L.C., 236 S.W.3d 351,

357 (Tex. App.—Fort Worth 2007, pet denied). First, we review the denial of a spoliation

presumption for an abuse of discretion. Trevino, 969 S.W.2d at 953; Mangham, 408 S.W.3d at

931. Second, if we conclude the trial court did not abuse its discretion by denying the spoliation

finding, we proceed under the traditional standards of review for a summary judgment to

determine whether, without the presumption, the movant was entitled to summary judgment.

Clark, 317 S.W.3d at 356; Adobe Land Corp., 236 S.W.3d at 357. A trial court abuses its

discretion if its refusal to apply the presumption was arbitrary or unreasonable. Mangham, 408
S.W.3d at 931; Adobe Land Corp., 236 S.W.3d at 357.

          The initial inquiry into whether a party is entitled to a presumption based on spoliation is

the issue of duty. Johnson, 106 S.W.3d at 722. “Before any failure to produce material evidence

may be viewed as discovery abuse, the opposing party must establish that the non-producing

party had a duty to preserve the evidence in question.” Id. The duty to preserve evidence does

not arise unless a party knows or reasonably should know there is a substantial chance a claim

will be filed and that evidence within its possession or control will be material and relevant to

that claim. Johnson, 106 S.W.3d at 722; Clark, 317 S.W.3d at 356–57.


     2
       See also Anderson v. TU Elec., No. 05-99-01255-CV, 2000 WL 567045, at *3 (Tex. App.—Dallas May 3, 2000, no pet.) (not designated
for publication).



                                                                –6–
       Rico had the burden to show that L-3 or Ridge had a duty to preserve any videotapes and

breached that duty by disposing of or destroying any videotapes after they knew, or should have

known, that there was a substantial chance there would be litigation and that the evidence would

be material and relevant to it. See Johnson, 106 S.W.3d at 722; Trevino, 969 S.W.2d at 954–55

(Baker, J., concurring). However, Rico offered no evidence that he requested L-3 to produce any

videotapes, L-3 refused to produce any videotapes, or that any videotapes had been disposed of

or destroyed. Rather, in raising the issue of spoliation in his responses to L-3 and Ridge’s

motions for summary judgment, Rico directed the trial court to an interrogatory served on Ridge

inquiring as to results of any investigation of Ridge’s allegations including “a copy of the report,

recordings, video, and audio and if they do not exist, when were they destroyed?” Ridge

objected to the interrogatory on a number of grounds, including that it sought information or

documents that were not in her possession and control and that interrogatories were not the

appropriate forum for a request for documents. Ridge did not provide a substantive response to

Rico’s request for “videos” or information about when any “video” was destroyed, and the

record does not reflect Rico sought to compel Ridge to do so. See Roberts v. Whitfill, 191
S.W.3d 348, 361 (Tex. App.—Waco 2006, no pet.) (noting concern with giving spoliation

instruction because plaintiff “did not pursue her motion to compel and obtain an order requiring

[defendant] to produce” data that was the subject of instruction); see also Remington Arms Co. v.

Caldwell, 850 S.W.2d 167, 170 (Tex. 1993) (“the failure to obtain a pretrial ruling on discovery

disputes that exist before commencement of trial constitutes a waiver of any claim for sanctions

based on that conduct”).

       We conclude Rico failed to establish in his responses to L-3 and Ridge’s motions for

summary judgment that either L-3 or Ridge breached a duty to produce any videotapes.




                                                –7–
Accordingly, the trial court did not abuse its discretion by impliedly overruling Rico’s request

for a spoliation presumption. We resolve Rico’s sixth issue against him.

                                     Summary Judgment

       In his first five issues, Rico challenges the trial court’s grant of a no-evidence or

traditional summary judgment in favor of L-3 and Ridge. We review the grant of summary

judgment de novo. Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010). The

standards of review for traditional and no-evidence summary judgment are well known. See

Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009); Nixon v. Mr. Prop. Mgmt. Co.,

690 S.W.2d 546, 548 (Tex. 1985). With respect to a traditional motion for summary judgment,

the movant has the burden to demonstrate that no genuine issue of material fact exists and it is

entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c); Nixon, 690 S.W.2d at 548–49.

We review a no-evidence summary judgment under the same legal sufficiency standard used to

review a directed verdict. TEX. R. CIV. P. 166a(i); Gish, 286 S.W.3d at 310. To defeat a no-

evidence summary judgment, the nonmovant is required to produce evidence that raises a

genuine issue of material fact on each challenged element of its claim. Gish, 286 S.W.3d at 310;

see also TEX. R. CIV. P. 166a(i).

       In reviewing both a traditional and no-evidence summary judgment, we consider the

evidence in the light most favorable to the nonmovant. Smith v. O’Donnell, 288 S.W.3d 417,

424 (Tex. 2009); 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). We credit evidence

favorable to the nonmovant if reasonable jurors could, and we disregard evidence contrary to the

nonmovant unless reasonable jurors could not. Mann Frankfort Stein & Lipp Advisors, Inc. v.

Fielding, 289 S.W.3d 844, 848 (Tex. 2009); Gish, 286 S.W.3d at 310.

       When a party files a hybrid summary judgment motion on both no-evidence and

traditional grounds, we first review the trial court’s judgment under the no-evidence standard of

                                              –8–
review. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004); Gillespie v. Kroger Tex.,

L.P., No. 05-12-00652-CV, 2013 WL 5773290, at *2 (Tex. App.—Dallas Oct. 25, 2013, no pet.

h.). Should we determine summary judgment was appropriate under the no-evidence standard,

we need not address issues related to the traditional summary judgment motion. Ridgway, 135
S.W.3d at 600; Mangham, 408 S.W.3d at 926.

                                      Malicious Prosecution

        Rico argues generally in his first issue that the trial court erred by granting summary

judgment in favor of L-3 and Ridge. In his third issue, Rico contends the trial court erred by

granting summary judgment on his malicious prosecution claim because he provided sufficient

evidence to support each element of that cause of action.

        A person subjected unjustifiably to criminal proceedings may have a cause of action for

malicious prosecution. Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 792 (Tex. 2006).

However, the “cause of action must sometimes yield to society’s greater interest in encouraging

citizens to report crimes, real or perceived.” Id. Reflecting this balance, in order to prevail on a

malicious prosecution claim, a plaintiff must prove: (1) a criminal prosecution was commenced

against him; (2) the defendant initiated or procured that prosecution; (3) the prosecution

terminated in his favor; (4) he was innocent of the charges; (5) the defendant lacked probable

cause to initiate the prosecution; (6) the defendant acted with malice; and (7) he suffered

damages. Id. at 792 & n.3. L-3 and Ridge asserted Rico had no evidence of elements (2), (4),

(5), and (6).

        Probable cause is “the existence of such facts and circumstances as would excite belief in

a reasonable mind, acting on the facts within the knowledge of the prosecutor [complainant], that

the person charged was guilty of the crime for which he was prosecuted.” Richey v. Brookshire

Grocery Co., 952 S.W.2d 515, 517 (Tex. 1997) (quoting Akin v. Dahl, 661 S.W.2d 917, 921

                                                –9–
(Tex. 1983)). “The probable cause element ‘asks whether a reasonable person would believe that

a crime had been committed given the facts as the complainant honestly and reasonably believed

them to be before the criminal proceedings were instituted.’” Suberu, 216 S.W.3d at 792–93

(quoting Richey, 952 S.W.2d at 517).

       Because malicious prosecution actions involve a delicate balance between society’s

interest in the efficient enforcement of the criminal law and the individual’s interest in freedom

from unjustifiable and oppressive criminal prosecution, there is an initial presumption that the

defendant acted reasonably and in good faith and had probable cause to initiate criminal

proceedings. Id. at 793; Richey, 952 S.W.2d at 517. In order to rebut this presumption, the

plaintiff “must produce evidence that the motives, grounds, beliefs, or other information upon

which the defendant acted did not constitute probable cause.” Suberu, 216 S.W.3d at 793; see

also Richey, 952 S.W.2d at 518. The burden then shifts to the defendant to offer proof of

probable cause. Richey, 952 S.W.2d at 518.

       Ridge stated she reported the assault to the police. Rico, relying on a police report that

states the officer, after arriving at the L-3 facility, spoke with Lasater and other members of L-3

management, contends L-3 reported the assault to the police. However, regardless of whether L-

3 or Ridge reported the assault, the law presumes they honestly and reasonably acted on the

information available to them in reporting Rico to the police. Suberu, 216 S.W.3d at 794. Rico

was required to rebut this presumption by producing evidence that L-3 or Ridge initiated the

prosecution “on the basis of information or motives that do not support a reasonable belief” that

Rico was guilty of sexually assaulting Ridge. Id. at 794–95.

       Rico argues Ridge’s failure to report the assault immediately after it allegedly occurred

and failure to seek medical treatment raise an inference the assault did not occur. However, Rico

produced no summary judgment evidence that Ridge was not assaulted or that the victim of a

                                              –10–
sexual assault always reports it immediately. 3 Rather, the only summary judgment evidence

about the assault is Ridge’s statement given to Lasater and her affidavits filed in this case

describing the assault. Further, Ridge told her roommate about the assault on the same day it

occurred, and Brown’s statement that he saw Ridge crying shortly after Rico left the hangar

supports Ridge’s statement the assault occurred. After Brown reported the assault to Lasater,

Ridge told Lasater about the assault and reported the assault to the police. Ridge identified Rico

as her assailant to both Lasater and the police.

           Texas public policy is to encourage “citizens to report crimes, real or perceived.”

Suberu, 216 S.W.3d at 792. This “strong public policy in favor of exposing crime” means

individuals who report crimes cannot be held liable unless it is proven they reported the crime

with malicious intent. Smith v. Sneed, 938 S.W.2d 181, 184 (Tex. App.—Austin 1997, no writ).

Here, Rico produced no evidence that L-3 or Ridge had any prior bad relations, animus, or

private motivation to harm him. See Suberu, 216 S.W.3d at 795. Rico had never met Ridge

prior to November 8, 2006 and described their interactions on that date as cordial. Rico stated

that he had never been disciplined by L-3, and there was no evidence that L-3 had any basis for

terminating Rico other than Ridge’s complaint.                                    There is no evidence that anyone in L-3

management had any racial animus or other improper motive for reporting Rico to the police.

There is no evidence Lasater or any other member of L-3 management engaged in discussion

with Ridge about Rico prior to her allegation that Rico sexually assaulted her. Further, Brown,

not Ridge, reported the incident to L-3 management. Although the critical question was L-3’s

and Ridge’s state of mind, Rico produced no evidence that either L-3 or Ridge contacted the



     3
        Rico also asserts, without substantive argument, that L-3 and Ridge had no probable cause to believe Rico committed the assault.
However, “[u]nless there is evidence rebutting the presumption of probable cause, a prosecution resulting from eyewitness identifications that
turn out to be incorrect or, at least, insufficient to warrant a conviction, does not satisfy the exacting requirements for a plaintiff to prevail in a
malicious prosecution case.” Suberu, 216 S.W.3d at 795.



                                                                       –11–
police on the basis of something other than a reasonable belief that Rico was guilty of sexually

assaulting Ridge. Id. at 795.

       We conclude Rico produced no evidence that either L-3 or Ridge lacked probable cause

to initiate the prosecution. Accordingly, we need not consider whether Rico produced more than

a scintilla of evidence on any other element of his malicious prosecution claim. See French v.

French, 385 S.W.3d 61, 69 n.2 (Tex. App.—Waco 2012, pet. denied). We resolve Rico’s first

issue, to the extent it relates to his claim for malicious prosecution, and his third issue against

him.

                             Intentional Infliction of Emotional Distress

       In his first issue, Rico generally challenges the trial court’s grant of summary judgment in

favor of L-3 and Ridge and, in his fourth issue, asserts the trial court erred by granting summary

judgment on his intentional infliction of emotional distress claim because he provided sufficient

evidence to support all elements of the claim.

       Intentional infliction of emotional distress is a “gap-filler tort,” judicially created to allow

recovery in rare instances where severe emotional distress is inflicted in such an unusual manner

there are no other recognized theories of redress. See Hoffman-La Roche Inc. v. Zeltwanger, 144
S.W.3d 438, 447 (Tex. 2004); Hairston v. S. Methodist Univ., No. 05-11-00860-CV, 2013 WL
1803549, at *3 (Tex. App.—Dallas Apr. 30, 2013, pet. denied). To prevail on this claim, Rico

must establish that: (1) L-3 or Ridge acted intentionally or recklessly; (2) the conduct was

extreme and outrageous; (3) the conduct caused his emotional distress; and (4) the emotional

distress was severe. See Suberu, 216 S.W.3d at 796; Hairston, 2013 WL 1803549, at *3. L-3

and Ridge sought a no-evidence summary judgment on grounds Rico had no evidence of

elements (1), (2) and (4).




                                                 –12–
       Conduct is extreme and outrageous only if it is “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Suberu, 216 S.W.3d at 796 (quoting

Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex. 1993)). An action that is intentional, malicious,

or even criminal does not, standing alone, mean that it is extreme or outrageous for purposes of

intentional infliction of emotional distress. Brewerton v. Dalrymple, 997 S.W.2d 212, 215–16

(Tex. 1999); see also Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 817 (Tex. 2005).

Meritorious claims for intentional infliction of emotional distress are rare because “most human

conduct, even that which causes injury to others, cannot be fairly characterized as extreme and

outrageous.” Suberu, 216 S.W.3d at 796.

       Rico argues that L-3’s and Ridge’s conduct was extreme and outrageous because they

intentionally provided false information to the police.       However, although Rico denied

committing the assault, there is no summary judgment evidence that Ridge did not honestly

believe that she had been assaulted and that Rico was her assailant. Rico’s claimed innocence,

by itself, is insufficient to establish that L-3 or Ridge did not honestly and reasonably believe

that Rico was guilty. See id. Further, as noted above, Rico produced no evidence of any prior

bad relations he had with either L-3 or Ridge, no evidence of racial animus by either L-3 or

Ridge, and no evidence of other ulterior motives that L-3 or Ridge might have had in reporting

Rico to the police. See id. There is no evidence that either L-3 or Ridge subjected Rico to

distress knowing he was innocent. See id. at 796–97. We conclude Rico produced no evidence

that either L-3’s or Ridge’s conduct was extreme or outrageous.

       Because Rico produced no evidence that L-3’s or Ridge’s conduct was extreme or

outrageous, we need not consider whether Rico produced more than a scintilla of evidence on

any other element of his claim for intentional infliction of emotional distress. See Colson v.

                                              –13–
Grohman, 24 S.W.3d 414, 422 (Tex. App.—Houston [1st Dist.] 2000, pet. denied) (noting one

basis for affirming summary judgment on claim for intentional infliction of emotional distress

was that evidence did not establish conduct was extreme and outrageous). We resolve Rico’s

first issue, to the extent it relates to his claim for intentional infliction of emotional distress, and

his fourth issue against him.

       Having concluded the trial court properly rendered judgment based on L-3 and Ridge’s

no-evidence motions for summary judgment, we need not address Rico’s challenges to L-3 and

Ridge’s traditional motions for summary judgment. See Ridgeway, 135 S.W.3d at 600. Further,

based on our resolution of Rico’s first, third, and fourth issues, we need not address Rico’s

second issue, relating to whether his claims for malicious prosecution and intentional infliction

of emotional distress are mutually exclusive, or his fifth issue, relating to whether L-3 is liable

for Ridge’s actions under the doctrines of respondeat superior and ratification. See TEX. R. APP.

P. 47.1.

       The trial court’s judgment is affirmed.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


121099F.P05




                                                 –14–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RAYMUNDO RICO, JR., Appellant                        On Appeal from the 354th Judicial District
                                                     Court, Hunt County, Texas,
No. 05-12-01099-CV         V.                        Trial Court Cause No. 73537.
                                                     Opinion delivered by Justice Fillmore,
L-3 COMMUNICATIONS                                   Justices Bridges and Lang participating.
CORPORATION AND MEGAN RIDGE,
Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees L-3 Communications Corporation and Megan Ridge
recover their costs of this appeal from appellant Raymundo Rico, Jr.


Judgment entered this 10th day of January, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                              –15–